DETAILED ACTION
Status of Claims
Claims 1, 8, and 14 have been amended in the response received 2/5/2021.
Claims 7 and 20 have been previously canceled in the response received 1/3/2020.
Accordingly, claims 1-6 and 8-19 are pending.
Claims 1-6 and 8-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the methods, as claimed in claims 1 and 8, is directed to a process. Additionally, the system, as claimed in claim 14, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending products or services. Specifically, representative claim 1 directs itself to the abstract idea of: 
receiving, from a process involved in processing an open transaction, data representative of at least one of products and services that are subjects of the open transaction; 
querying at least one of product and service recommendations based on the received data representative of products and services; 
identifying a certain number of most similar customer prior purchase transactions of products and services to the at least one of products and services that are the subject of the open transaction; 
identifying at least one of products and services in the identified certain number of most similar transactions that are not the subject of the present transaction; and 
outputting the identified at least one of products and services in response to the query;
receiving, in response to the query, at least one of product and service recommendation; and 
providing the at least one of product and service recommendation to the process involved in processing the open transaction.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending products or services, as noted above. This concept is considered to be a certain method of organizing human activity because recommending products or services based on prior purchase transactions is a type of commercial or legal interaction such as sales activities or behaviors. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 recites the additional element of a computer processor and a recommendation engine executable on the computer processor to perform data processing. Although reciting this additional element, the additional element is recited and described in a generic manner and merely amounts to no more than an instruction to apply the abstract idea using a generic computer or merely invoke a computer as a tool to perform the abstract idea. Applicant’s specification does not provide any discussion or description of the element as being anything other than a generic element. Thus, the abstract idea of representative claim 1 is not integrated into a practical application of the abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, representative claim 1 recites the additional element of a computer processor of a Point-of-Sale (POS) terminal and a recommendation engine executable on the computer processor to perform data processing. As stated above, the additional element is recited and described in a generic manner and merely amounts to no more than an instruction to apply the abstract idea using a generic computer or merely invoke a computer as a tool to perform the abstract idea. As such, representative claim 1 does not recite significantly more than the abstract idea. 
As such, claim 1 is ineligible. 
Dependent claims 2-6 do not aid in the eligibility of independent claim 1. For example, dependent claims 2-6 merely act to provide further embellishments to the limitations of the abstract idea recited in representative claim 1. 
database. Although reciting this additional element, the additional element is recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer. As such, the additional element does not integrate the judicial exception into a practical application of the abstract idea. Additionally, the additional element does not amount to significantly more than the abstract idea for the same reasons as noted above. 
Dependent claims 3-6 do not recite additional elements supplementary to the limitations recited in claim 1. 
As such, dependent claims 2-6 are also ineligible.
 
Claims 8-13 are rejected under 35 U.S.C. for similar reasons as those noted above for claims 1-6. It is noted that the claims recite additional elements of a data storage device (claim 8), a transaction processing system (claim 10), an endpoint device (claim 11), and a self-service terminal (claim 12). Although reciting these additional elements, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use. As such, the additional element does not integrate the judicial exception into a practical application of the abstract idea. Additionally, the additional element does not amount to significantly more than the abstract idea for the same reasons as noted above.
Thus, claim 8-13 are ineligible.

Claims 14-19 are rejected under 35 U.S.C. for similar reasons as those noted above for claims 1-6. It is noted that the claims recite additional elements of a processor, a network interface device, and a memory storing instructions executable by the processor to perform data processing activities (claim 14). Although reciting these additional elements, the additional element is recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform an abstract idea. As such, the additional element does not integrate the judicial exception into a practical application of the abstract idea. Additionally, the additional element does not amount to significantly more than the abstract idea for the same reasons as noted above.
Thus, claim 14-19 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191582A1 (hereinafter Dicker) in view of US 2009/0012902 A1 (hereinafter Alderucci) and US 2015/0006314 A1 (hereinafter Goulart).

Regarding claim 1, Dicker discloses a method comprising: 
receiving, from a process involved in processing an open transaction on a computer processor, data representative of at least one of products and services that are subjects of the open transaction (Dicker, see at least: [0044] discloses “users can add and remove items to/from a personal shopping cart.” [0083] discloses “items of known interest are selected,” including “items in the user’s shopping cart [i.e., open transaction].” See also, [0060], [0160]); 
querying a recommendation engine that executes on the computer processor for at least one of product and service recommendations based on the received data representative of products and services, the recommendation engine executable on the computer processor to perform data processing (Dicker, see at least: [0052] discloses “using the current and/or recent contents of the user’s shopping cart as inputs to the Recommendation Service.” See also, [0080]); 
identifying similar customer prior purchase transactions of products and services to the at least one of products and services that are the subject of the open transaction (Dicker, see at least: [0049] discloses “mappings of items to similar items (‘item-to-item mappings’) are generated…the mappings are generated by analyzing user purchaser histories to identify correlations between purchases of particular items.” [0072] discloses “identifying correlations between purchases of items.” [0076] discloses “similar items list 64 consist of N (e.g., 20) items which, based on correlations between purchases of items, are deemed to be the most closely related to the respective popular item 62.”);
identifying at least one of products and services in the identified similar transactions that are not the subject of the present transaction (Dicker, see at least: [0084] discloses “for each item of known interest, the service retrieves the corresponding similar items list 64 from similar items table 60.” [0162] discloses “similar items lists are merged,” and “the list is filtered to remove any items that exist in the shopping cart.” See also, [0088], [0156], Fig. 14); and
outputting the identified at least one of products and services in response to the query (Dicker, see at least: [0081] discloses “display or otherwise convey the recommendations to the user.” See also, [0090], [0162], Fig. 14, Fig. 15);
receiving, in response to the query, at least one of product and service recommendation (Dicker, see at least: [0080] discloses “the recommendations are generated.” [0084] discloses “for each item of known interest, the service retrieves the corresponding similar items list 64 from similar items table 60.” [0162] discloses “similar items lists are merged,” “the list is filtered to remove any items that exist in the shopping cart,” and “items of the list are returned as recommendations.” See also, Fig. 14); and 
providing the at least one of product and service recommendation to the process involved in processing the open transaction (Dicker, see at least: [0081] discloses “display or otherwise convey the recommendations to the user.” See also, [0090], [0162], Fig. 14, Fig. 15). 
Although disclosing receiving data representing an item that is the subject of an open transaction and providing a recommendation, Dicker does not disclose wherein the data is received from a computer processor of a Point-of-Sale (POS) terminal and providing a recommendation on the POS terminal.
However, Alderucci teaches wherein the data is received from a computer processor of a Point-of-Sale (POS) terminal and providing a recommendation on the POS terminal (Alderucci, see at least: [0034] & Fig. 1 teaches a POS terminal that comprises a processor 12 and input device 16 and [0051] teaches “each item will have a bar code that is scanned by a bar code scanner, and the POS terminal in turn receives, from the bar code scanner, signals representative of items,” and “the POS terminal then determines an upsell based on the items.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the data is received from a computer processor of a Point-of-Sale (POS) terminal and providing a recommendation on the POS terminal as taught by Alderucci in the recommendation system of Dicker because Dicker already receives and provides data at a point-of-sale location, i.e., the Internet webpage. The modification to that the recommendation system merely occurs in-store at a physical terminal does not modify the functions of Dicker. Additionally, it would have been obvious to have combined Alderucci and Dicker because it would have allowed for customers to have been served by cashiers or in-person by using a POS terminal (Alderucci: [0029]).
 
identifying a certain number of prior purchase transactions.
However, Goulart teaches identifying a certain number of prior purchase transactions (Goulart, see at least: [0025] teaches retrieving a purchase history based on a threshold number of purchases of an item. Examiner note: since Goulart is only providing items from a purchase history based on a threshold number of purchases, Goulart is identifying a certain (e.g., threshold) number of prior purchases).
One of ordinary skill in the art would have recognized that applying the known technique of Goulart to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goulart to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a certain number of prior purchase transactions since Dicker already discloses prior purchase transactions and limiting the number of purchase transactions would have merely provided more relevant information. Further, applying certain number of transactions as taught by Goulart to Dicker with prior purchase transactions, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient product and service recommendations.

Regarding claim 8, Dicker discloses a method comprising: 
querying, via a network, a recommendation engine for at least one product recommendation based on received data representative of products present within an open transaction, the recommendation engine executable on a computer processor to perform data processing (Dicker, see at least: [0052] discloses “using the current and/or recent contents of the user’s shopping cart as inputs to the Recommendation Service.” See also, [0080], Fig. 8); 
identifying, in data stored on a data storage device, similar customer prior purchase transactions of products and services to the at least one of products and services that are the subject of the open transaction (Dicker, see at least: [0049] discloses “mappings of items to similar items (‘item-to-item mappings’) are generated…the mappings are generated by analyzing user purchaser histories to identify correlations between purchases of particular items.” [0072] discloses “identifying correlations between purchases of items.” [0076] discloses “similar items list 64 consist of N (e.g., 20) items which, based on correlations between purchases of items, are deemed to be the most closely related to the respective popular item 62.” [0058] discloses “a ‘user profiles’ database 38 [i.e., data storage device] which stores account-specific information about users of the site,” and “the data stored for each user may include…the user’s purchase history.”);
identifying at least one of products and services in the identified similar transactions that are not the subject of the present transaction (Dicker, see at least: [0084] discloses “for each item of known interest, the service retrieves the corresponding similar items list 64 from similar items table 60.” [0162] discloses “similar items lists are merged,” and “the list is filtered to remove any items that exist in the shopping cart.” See also, [0088], [0156], Fig. 14); and
outputting the identified at least one of products and services in response to the query (Dicker, see at least: [0081] discloses “display or otherwise convey the recommendations to the user.” See also, [0090], [0162], Fig. 14, Fig. 15); and 
providing the at least one of product and service recommendation to the process involved in processing the open transaction (Dicker, see at least: [0081] discloses “display or otherwise convey the recommendations to the user.” See also, [0090], [0162], Fig. 14, Fig. 15). 
Although disclosing querying a recommendation engine, receiving data representing an item that is the subject of an open transaction, and providing a recommendation, Dicker does not disclose wherein the querying is by a Point-of-Sale (POS) terminal, the data is received on the POS terminal, and a recommendation is provided to the POS terminal.
However, Alderucci teaches wherein the querying is by a Point-of-Sale (POS) terminal, the data is received on the POS terminal, and a recommendation is provided to the POS terminal (Alderucci, see at least: [0034] & Fig. 1 teaches a POS terminal that comprises a processor 12 and input device 16 and [0051] teaches “each item will have a bar code that is scanned by a bar code scanner, and the POS terminal in turn receives, from the bar code scanner, signals representative of items,” and “the POS terminal then determines an upsell based on the items.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the querying is by a Point-of-Sale (POS) terminal, the data is received on the POS terminal, and a recommendation is provided to the POS terminal as taught by Alderucci in the recommendation system of Dicker because Dicker already receives and provides data at a point-of-sale location, i.e., the Internet webpage. The modification to that the recommendation system merely occurs in-store at a physical terminal does not modify the functions of Dicker. Additionally, it would have been obvious to have combined Alderucci and Dicker because it would have allowed for customers to have been served by cashiers or in-person by using a POS terminal (Alderucci: [0029]).

identifying a certain number of prior purchase transactions.
However, Goulart teaches identifying a certain number of prior purchase transactions (Goulart, see at least: [0025] teaches retrieving a purchase history based on a threshold number of purchases of an item. Examiner note: since Goulart is only providing items from a purchase history based on a threshold number of purchases, Goulart is identifying a certain (e.g., threshold) number of prior purchases).
One of ordinary skill in the art would have recognized that applying the known technique of Goulart to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goulart to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a certain number of prior purchase transactions since Dicker already discloses prior purchase transactions and limiting the number of purchase transactions would have merely provided more relevant information. Further, applying certain number of transactions as taught by Goulart to Dicker with prior purchase transactions, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient product and service recommendations.

Regarding claim 11, Dicker in view of Alderucci and Goulart teaches the limitations of claim 8 as noted above. Dicker further discloses wherein providing the recommendation includes transmitting data representative of the recommendation to an endpoint device for presentment to a customer of the open transaction (Dicker, see at least: [0081] discloses “display or otherwise .  

Regarding claim 12, Dicker in view of Alderucci and Goulart teaches the limitations of claim 11 as noted above. Dicker further discloses wherein the endpoint device is a self-service checkout terminal (Dicker, see at least: [0081] discloses “display or otherwise convey the recommendations to the user.” See also, [0090], [0162], Fig. 14, Fig. 15).

Regarding claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 1.  
It is noted that claim 14 additionally recites a processor, a network interface device, and a memory storing instructions executable by the processor to perform data processing activities.
Dicker further discloses a processor, a network interface device, and a memory storing instructions executable by the processor to perform data processing activities (Dicker, see at least: Fig. 8).






Claims 2, 3, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191582A1 (hereinafter Dicker) in view of US 2009/0012902 A1 (hereinafter Alderucci), US 2015/0006314 A1 (hereinafter Goulart), and US 2017/0278173 A1 (hereinafter Ettl).

Regarding claim 2, Dicker in view of Alderucci and Goulart teaches the limitations of claim 1 as noted above. Dicker further discloses retrieving purchase histories over a finite period (see Dicker: [0095]). Although disclosing retrieving purchase histories, Dicker does not explicitly disclose wherein the recommendation engine generates the at least one of product and service recommendations based on a model generated from historical transaction data stored in a database, the model including data linking relationships identified between products and services that are commonly purchased together, between products or services and customer attributes, and products and services of interest in particular geographies and during finite periods. 
However, Ettl teaches wherein the recommendation engine generates the at least one of product and service recommendations based on a model generated from at least one of historical transaction data stored in a database, the model including data linking relationships identified between products and services that are commonly purchased together, between products or services and customer attributes, and products and services of interest in particular geographies and during finite periods (Ettl, see at least: [0046], [0068]).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recommendation engine generates the at least one of product and service recommendations based on a model generated from historical transaction 

Regarding claim 3, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 2 as noted above. Although disclosing generating product recommendations based on purchase histories, Dicker/Alderucci/Goulart does not teach wherein a model is further generated based at least in part on data representative of one or both of product and service recommendations and reviews on a social media platform. 
However, Ettl further discloses wherein the model is further generated based at least in part on data representative of one or both of product and service recommendations and reviews on a social media platform (Ettl, see at least: [0046]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the model is further generated based at least in part on data representative of one or both of product and service recommendations and reviews on a social media platform as taught by Ettl in the system of Dicker/Alderucci/Goulart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 8 as noted above. Although disclosing generating product recommendations based on purchase histories, Dicker/Goulart does not teach wherein the recommendation engine generates product recommendations based on a model generated from prior transaction data and data retrieved from at least one social media platform.
However, Ettl further discloses wherein the recommendation engine generates product recommendations based on a model generated from prior transaction data and data retrieved from at least one social media platform (Ettl, see at least: [0044], [0046], [0068]-[0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the recommendation engine generates product recommendations based on a model generated from prior transaction data and data retrieved from at least one social media platform as taught by Ettl in the system of Dicker/Alderucci/Goulart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 15 and 16, claims 15 and 16 are directed to a system. Claims 15 and 16 recite limitations that are parallel in nature to those addressed above for claims 2 and 3 which are directed towards a method. Claims 15 and 16 are therefore rejected for the same reasons as set forth above for claims 2 and 3, respectively.  



Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191582A1 (hereinafter Dicker) in view of US 2009/0012902 A1 (hereinafter Alderucci), US 2015/0006314 A1 (hereinafter Goulart), US 2017/0278173 A1 (hereinafter Ettl), and US 2004/0225509 A1 (hereinafter Andre).

Regarding claim 4, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 2 as noted above. Although disclosing generating a model for recommendation, Dicker/Alderucci/Goulart/Ettl does not disclose wherein the model is regenerated on a periodic schedule.
However, Andre teaches wherein the model is regenerated on a periodic schedule (Andre, see at least: [0055]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the model is regenerated on a periodic schedule as taught by Andre in the system of Dicker/Alderucci/Goulart/Ettl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 9 as noted above. Although disclosing generating a model for recommendation, Dicker/Alderucci/Goulart/Ettl does not teach wherein the prior transaction data from which the model is generated includes transaction data from a plurality of merchants that subscribe to services of a transaction processing system that performs the method.
wherein the prior transaction data from which the model is generated includes transaction data from a plurality of merchants that subscribe to services of a transaction processing system that performs the method (Andre, see at least: [0078] teaches the merchants are “affiliated” [i.e., subscribed]. ).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the prior transaction data from which the model is generated includes transaction data from a plurality of merchants that subscribe to services of a transaction processing system that performs the method as taught by Andre in the system of Dicker/Alderucci/Goulart/Ettl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 15 as noted above. Although disclosing generating a model for recommendation, Dicker/Goulart/Ettl does not teach wherein the model is regenerated on a periodic schedule for a retailer, the schedule set according to a subscription configuration.
However, Andre teaches wherein the model is regenerated on a periodic schedule for a retailer, the schedule set according to a subscription configuration (Andre, see at least: [0055], [0078]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the model is regenerated on a periodic schedule for a retailer, the schedule set according to a subscription configuration as taught by Andre in the system of .


Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191582A1 (hereinafter Dicker) in view of US 2009/0012902 A1 (hereinafter Alderucci), US 2015/0006314 A1 (hereinafter Goulart), US 2017/0278173 A1 (hereinafter Ettl), and US 2010/0268661 A1 (hereinafter Levy).

Regarding claim 5, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 2 as noted above. Although disclosing generating a model for recommendation with includes product associations, Dicker/Alderucci/Goulart/Ettl does not disclose wherein relationships of the model are identified for inclusion therein by statistical analysis and recommendations generated by the recommendation engine based on statistical similarity measures.
However, Levy teaches wherein relationships of the model are identified for inclusion therein by statistical analysis and recommendations generated by the recommendation engine based on statistical similarity measures (Levy, see at least: abstract teaches recommending items. Additionally, [0051] teaches employing the Pearson correlation method [i.e., statistical similarity measures]. See also, [0009], [0028]).  
 as taught by Andre in the system of Dicker/Alderucci/Goulart/Ettl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 5 as noted above. Although disclosing generating a model for recommendation with includes product associations, Dicker/Alderucci/Goulart/Ettl does not disclose wherein the statistical similarity measures include Pearson's Correlation.
However, Levy teaches wherein the statistical similarity measures include Pearson's Correlation (Levy, see at least: [0051], [0105], [0114]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the statistical similarity measures include Pearson's Correlation as taught by Andre in the system of Dicker/Alderucci/Goulart/Ettl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 18 and 19, claims 18 and 19 are directed to a system. Claims 18 and 19 recite limitations that are parallel in nature to those addressed above for claims 5 and 6 which are directed towards a method. Claims 18 and 19 are therefore rejected for the same reasons as set forth above for claims 5 and 6, respectively.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191582A1 (hereinafter Dicker) in view of US 2009/0012902 A1 (hereinafter Alderucci), US 2015/0006314 A1 (hereinafter Goulart), US 2017/0278173 A1 (hereinafter Ettl), and US 2015/0100454 A1 (hereinafter Cook).

Regarding claim 13, Dicker in view of Alderucci, Goulart, and Ettl teaches the limitations of claim 8 as noted above. Although disclosing providing recommendations based on purchase histories, Dicker/Alderucci/Goulart/Ettl does not disclose:
receiving customer identifying data; 
retrieving social media data associated with a loyalty account associate with the customer identifying data; 
retrieving any social media connection product suggestions from at least one social media platform based on the retrieved social media data; and 
providing at least one product recommendation based on the data retrieved from the social media platform.
However, Ettl further teaches: 
receiving customer identifying data (Ettl, see at least: [0044] discloses “receiving data” such as “individual customer data 202,” which includes “information on the customer such as historical transactions, demographics, social media data.”); 
retrieving social media data associated with a loyalty account associate with the customer identifying data (Ettl, see at least: [0044] discloses “receiving data” such as “individual customer data 202,” which includes “information on the customer such as historical transactions, demographics, social media data.”); and 
providing at least one product recommendation based on the data retrieved from the social media platform (Ettl, see at least: [0037], [0044]-[0045]). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Ettl in the system of Dicker/Alderucci/Goulart, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, although disclosing determining product recommendations based on social media data, Dicker/Alderucci/Goulart/Ettl does not explicitly disclose retrieving any social media connection product suggestions from at least one social media platform based on the retrieved social media data.
However, Cook teaches retrieving any social media connection product suggestions from at least one social media platform based on the retrieved social media data (Cook, see at least: [0026] teaches the system “pulls content from a circle/collection of friends in order to build a product/service recommendation.”).
 as taught by Cook in the system of Dicker/Alderucci/Goulart/Ettl because it would have resulted in more trustworthy recommendations (see Cook: [0003]).




Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant has not provided arguments as to why the rejection has been overcome. Additionally, upon further consideration, the Examiner has reevaluated the claims and determined that the rejection is still appropriate for at least the rationale noted above. As such, the rejection is hereby maintained.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Alderucci (US 2009/0012902 A1) to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625